Order entered October 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00854-CV

                              SONIA M. CASTILLO, Appellant

                                               V.

     BRANCH BANKING & TRUST COMPANY, SUCCESSOR-IN-INTEREST TO
                      COLONIAL BANK, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-16153

                                           ORDER
       Before the Court is appellant’s September 30, 2019 second motion to extend the time to

file her brief on the merits. We GRANT the motion and extend the time to November 13, 2019.

We caution appellant that further extension requests will be disfavored


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE